  


 HR 4238 ENR: To amend the Department of Energy Organization Act and the Local Public Works Capital Development and Investment Act of 1976 to modernize terms relating to minorities.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. R. 4238 
 
AN ACT 
To amend the Department of Energy Organization Act and the Local Public Works Capital Development and Investment Act of 1976 to modernize terms relating to minorities. 
 
 
1.Modernization of terms relating to minorities 
(a)Office of minority economic impactSection 211(f)(1) of the Department of Energy Organization Act (42 U.S.C. 7141(f)(1)) is amended by striking a Negro, Puerto Rican, American Indian, Eskimo, Oriental, or Aleut or is a Spanish speaking individual of Spanish descent and inserting Asian American, Native Hawaiian, a Pacific Islander, African American, Hispanic, Puerto Rican, Native American, or an Alaska Native. (b)Minority business enterprisesSection 106(f)(2) of the Local Public Works Capital Development and Investment Act of 1976 (42 U.S.C. 6705(f)(2)) is amended by striking Negroes, Spanish-speaking, Orientals, Indians, Eskimos, and Aleuts and inserting Asian American, Native Hawaiian, Pacific Islanders, African American, Hispanic, Native American, or Alaska Natives. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
